Citation Nr: 1714672	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for traumatic brain injury (TBI) with cognitive defects.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to July 1996 in the Marine Corps and from 1996 to 1998 at the U.S. Naval Academy.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2006 rating decision, the RO granted service connection for post-concussive cognitive disorder (claimed as depression) under Diagnostic Code (DC) 9304 and awarded a 10 percent disability rating effective March 1, 2005.  In a July 2010 rating decision, the RO continued the 10 percent rating effective March 1, 2005 for TBI with cognitive defects under DC 8045 (previously rated as post-concussive cognitive disorder DC 9304 and claimed as depression).  

In a September 2011 statement of the case, the RO granted an increased rating for TBI of 40 percent effective October 23, 2008 and assigned a 10 percent rating effective July 19, 2011.  The grant of a 40 percent rating effective October 23, 2008 with the subsequent reduction to 10 percent effective July 19, 2011 was the result of the grant of a retrospective, staged rating.  The statement of the case explained that, effective October 23, 2008, the Rating Schedule was amended and the criteria for rating residuals of TBI were changed.  It further explained that, although the Veteran had filed his increased rating claim on July 16, 2009, the effective date for the grant of the increase to 40 percent was October 23, 2008, the date of the change in the regulations regarding the evaluation of TBI, and he filed his claim within one year of that change.  In a June 2014 rating decision, the RO granted service connection for persistent depressive disorder with anxious distress and TBI (also claimed as insomnia associated with migraine headaches) under DC 8045-9434 and assigned a rating of 30 percent effective February 7, 2013.  In doing so, the June 2014 rating decision discontinued the rating for TBI under DC 8045.  This rating was later increased to 50 percent effective November 29, 2016.

The Veteran testified before the undersigned Veterans Law Judge during a January 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the Veteran has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding the case in order to schedule him for a new examination.  See 38 U.S.C.A. § 7107(f)(2). 

Finally, as the Veteran and medical evidence of record indicated that he has received VA medical care, his complete VA medical records from the relevant time periods should be associated with the file upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record the Veteran's complete medical records from the following VA facilities from 2005 to the present (to the extent that such records have not already been obtained):  
* Bay Pines VA Healthcare System, including the VA Bradenton Outpatient Clinic in Bradenton, FL;
* Ralph H. Johnson VA Medical Center in Myrtle Beach, SC, including the VA Myrtle Beach Outpatient Clinic;
* Charleston, SC VAMC;
* VA Central Western Massachusetts Healthcare System, including the Northampton VAMC and the Pittsfield, MA VA Outpatient Clinic;
* W.G. Hefner Salisbury VAMC in Salisbury, NC, including the VA Outpatient Clinic in Winston-Salem, NC;
* Albany, NY VAMC; and
* VA Gulf Coast Veterans Healthcare System, including: the Gulf Coast Veterans Health Care System-Eglin Community Based Outpatient Clinic at Eglin Air Force Base; the Gulf Coast Veterans Health Care System-Joint Ambulatory Care Center in Pensacola, FL; and the Gulf Coast Veterans Health Care System-Mobile in Mobile, AL.

2. Then, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  Considering the equitable issues involved in this claim, see above, the RO should take a thorough, retrospective view of the evidence.  As discussed in the Introduction, all of the various diagnostic codes/ratings for the TBI are part of this appeal pending from a claim for an increase in 2009.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




